DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed on October 3, 2022 after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action mailed on July 1, 2022 (“the previous OA”) has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on October 3, 2022 has been entered.
Support for claim 1 amendment can be found in original claims 7-9.
In view of applicant’s amendment, the objection to the specification is withdrawn. 
In view of applicant’s amendment, a new rejection under 35 USC 112(d) is made. 
In view of applicant’s amendment, the rejection of claims 1-4 and 8-11 under 35 USC 103 as being unpatentable over Grittner et al. (US 20100137524 A1) is withdrawn.   Further, a new rejection under 35 USC 103 over Grittner et al. (US 20100137524 A1) in view of Ha et al. (US 20150010753 A1) is made.

Supplemental Response
Supplemental reply submitted on October 7, 2022 with a declaration under 37 CFR 1.132 by Keeyoung Kim is entered. 





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 6 recites that the (meth)acrylic monomer including carboxy group is in the amount of “1 part by weight or less”. It is submitted that the recitation “or less” includes value of zero.  This claim depends from claim 1, wherein claim 1 recites that the (meth)acrylic monomer including carboxyl group is in the amount of 0.01-1 part by weight.  As such, claim 6 fails to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Grittner et al. (US 20100137524 A1) in view of Ha et al. (US 20150010753 A1).

As to claim 1, Grittner discloses a process for thermal crosslinking of polymers, in particular of polyacrylates (0001).  Further, Grittner discloses a pressure-sensitive adhesive (PSA) comprising polyacrylate (acrylic copolymer) (0002, 0033, and 0058).  Grittner further discloses that substance containing oxazoline groups as crosslinker (curing agent) is included in the PSA (0112 and 0119).

The polyacrylate of Grittner is formed of a monomer composition containing (a) acrylic ester and/or methacrylic acid esters (alkyl (meth)acrylate based monomer), (b) olefinically unsaturated monomers with functional groups for reactivity with oxazoline groups (0081), wherein the olefinically unsaturated monomers include acrylic acid ((meth)acrylic monomer including a carboxy group), methacrylic acid ((meth)acrylic monomer including a cross-linkable functional group), diethylaminoethyl acrylate (meth)acrylic monomer including a cross-linkable functional group) etc. (0090-0091), and (c) optionally further acrylates and/or methacrylates and/or olefinically unsaturated monomers which are copolymerizable with component (a) (0082).  The recitation “monomers” as set forth in the disclosure of Grittner (e.g. see 0081) is interpreted as including more than one monomer. 

As to claim 1 limitation of monomer of Formula 1, Grittner discloses that the monomers of component (c) can advantageously be selected such that they contain functional groups which assist subsequent radiation-chemical crosslinking.  Examples of suitable copolymerizable photoinitiators include benzoin acrylate monomers and acrylate-functional benzophenone derivative monomers which assist crosslinking by electron beams, examples being tetrahydrofurfuryl acrylate, N-tert-butylacrylaminde, and allyl acrylate (0094).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select any of the monomers of component (c) including allyl acrylate, motivated by the desire to assist in subsequent radiation-chemical crosslinking of the polyacrylate and these monomers are functional equivalent of each other in terms of their use in the formation of polyacrylate of Grittner.  Moreover, a person having ordinary skill in the art would recognize that allyl acrylate of Grittner would intrinsically have claimed Formula 1 (wherein R1 and R2 are each hydrogen, X is a single bond, and Y is an allyl group) given that it is identical to the monomer disclosed by the claimed invention (see claim 4). 

As to claim 1 limitation of 0.01-1 parts by weight of the monomer of Formula 1 based on 100 parts by weight of the monomer mixture, this recitation is interpreted as 0.01 to 1 wt% of the monomer of Formula 1.  Grittner discloses that monomer component (c) is used in the range of 0% to 40% by weight based on the monomer mixture (0084).  Given that the claimed range of 0.01 to 1 part by weight overlaps or lies within the range disclosed by Grittner, a prima facie case of obviousness exists.  MPEP 2144.05 (I). Moreover, it is submitted that generally differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  MPEP 2144.05 (II)(A). 

As to claim 1 limitation of 84.98-99.88 parts by weight of (meth)acrylate based monomer, Grittner discloses that 45% to 99% by weight of a monomer component (a) of acrylic ester and/or methacrylic ester (alkyl (meth)acrylate-based monomer) (0080 and 0084).  Given that the claimed range of 84.98-99.88 parts by weight (read as 84.98 to 99.88 wt%) overlaps or lies within the range disclosed by Grittner, a prima facie case of obviousness exists. MPEP 2144.05 (I).
As to claim 1 limitation of 0.01-10 parts by weight of the curing agent based on 100 parts by weight of the acrylic copolymer, it is submitted that the amount of curing agent converts to 0.0099 wt% to 9.09 wt%, respectively. Wt% calculated as (0.01/(100+0.01)) * 100 = 0.0099% and (10/(100+10)) * 100 = 9.09%.  Grittner discloses that the crosslinker is added in the amount of 0.1 to 5 wt% based on the polymer (0119).  Given that the claimed range of 0.01-10 parts by weight overlaps or lies within the range disclosed by Grittner, a prima facie case of obviousness exists. MPEP 2144.05 (I).

As to claims 1 and 6, Grittner is silent as to disclosing the (meth)acrylic monomer including carboxy group in an amount of 0.01-1 part by weight (claim 1), the (meth)acrylic monomer including carboxy group in an amount of 1 part by weight or less (claim 6), and 0.1-15 parts by weight of (meth)acrylic monomer including a crosslinkable functional group (claim 1).

Ha discloses adhesive composition for antistatic protective film including acrylic emulsion resin particles (acrylic copolymer) and external crosslinking agent (0001).  The acrylic emulsion resin particle of Ha includes a monomer including carboxyl group e.g. acrylic acid and methacrylic acid (0026-0027) and a monomer including a hydroxyl group e.g. hydroxyethyl (meth)acrylate, hydroxypropyl (meth)acrylate ((meth)acrylic monomer including a crosslinkable functional group) (0026-0027).  Ha further discloses that the content of the monomer including a carboxyl group and/or a hydroxyl group or combination thereof may be in the range of 0.1 to 20 wt% (0028).  Given that the claimed range of 1 part by weight or less and 0.01-1 part by weight of the (meth)acrylic monomer including a carboxy group overlaps or lies within the range disclosed by Ha, a prima facie case of obviousness exists.  Furthermore, given that the claimed range of 0.1 to 15 parts by weight of the (meth)acrylic monomer including a crosslinkable functional group overlaps or lies within the range disclosed by Ha, a prima facie case of obviousness exists.  MPEP 2144.05 (II)(A).  Ha further discloses that when the content of the monomer including a carboxyl group and/or a hydroxyl group is within the range of 0.1 to 20 wt%, contamination of the surface of the base during peeling of the protective film can be avoided and reduction in the adhesive force can be avoided (0029). 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the content of the (meth)acrylic monomer including a carboxy group and the (meth)acrylic monomer including a crosslinkable functional group in the range as claimed and as rendered obvious from Ha, motivated by the desire to form adhesive tape having suitable adhesion and cohesion such that the adhesive tape does not contaminate the surface of a base during peeling.  

As to claim 1 limitation of the conversion rate of 99 wt% of higher, it is submitted that the conversion rate of the polyacrylates of examples disclosed in Grittner are greater than 99 wt%, e.g.  99.6% (0190) and 99.5% (0192).   It is submitted that these conversion rate of polyacrylates do not include e.g. a monomer of the Formula 1.  However, it is submitted that Grittner discloses use of monomer of Formula 1 (allyl acrylate) in the formation of polyacrylate (0094).  Accordingly, a person having ordinary skill in the art based on the disclosure in Grittner would have found it obvious to arrive at the conversion rate as claimed, motivated by the desire to practice the invention of Grittner.

As to claim 2, Grittner as modified by Ha do not explicitly disclose whether the polyacrylate is a branched polymer structure. However, it is submitted that no unobvious difference is seen between the claimed acrylic copolymer and the polyacrylate of Grittner as modified by Ha as previously disclosed.  Accordingly, it would be reasonable to presume that the polyacrylate of Grittner as modified by Ha would intrinsically have a branched polymer structure. MPEP 2112 (III) and 2112.01 (I). 

As to claim 3, Grittner discloses that the polyacrylate has Mw of 20,000 to 2,000,000 g/mol, very preferably in the range of from 100,000 to 1,000,000 g/mol, and most preferably in the range of 150,000 to 500,000 g/mol (0099).  Given that the claimed range of Mw of 300,000 to 1,000,000 g/mol overlaps or lies within the range of Mw disclosed by Grittner, a prima facie case of obviousness exists.  MPEP 2144.05 (I). 

As to claim 4, Grittner discloses allyl acrylate (0094). 


As to claim 10, Grittner discloses an adhesive tape (protective film) comprising the PSA on a backing sheet (substrate film) (0161). 

As to claim 11, Grittner as modified by Ha do not explicitly disclose the property of adhesion change rate of the protective film of 30% or less as claimed. However, as set forth previously, the claimed protective film is rendered obvious by the PSA tape of Grittner as modified by HA.  Grittner further discloses that the tape can be used as a strippable adhesive tape, more particularly, a tape which can be detached again without residue by pulling substantially in the plane of the bond (0164).  Accordingly, absent any factual evidence on the record, it would be reasonable to presume that the adhesive tape of Grittner as modified by Ha would intrinsically have the claimed adhesion change rate.  MPEP 2112.01 (I). Alternatively, it would have been obvious to a person having ordinary skill in the art before the effectively filing date of the claimed invention to form an adhesive tape having adhesion change rate as claimed so that the adhesive tape can be detach again without residue. 

Response to Arguments

Applicant's arguments filed on October 3, 2022 have been fully considered but they are not persuasive.  Applicant’s arguments refers to a declaration under 37 CFR 1.132 by Keeyoung Kim (“Kim declaration”)  in a supplemental reply submitted on October 7, 2022. 
Applicant argues that the data in Kim declaration shows that when the monomer represented by Formula 1 is included in the content range of the present application, the coating viscosity, coating properties, adhesion at room temperature, adhesion change rage and contamination resistance of the adhesive composition are excellent. However, when the content of the monomer represented by Formula 1 exceeds the range, an excessive bridge is formed within 2 hours of the reaction and these properties cannot be measured.  Moreover, when less than 0.01 parts by weight of the monomer represented by Formula 1is included, the manufacture of the copolymer having a branch type polymer structure itself cannot be carried out.  This is because the monomer represented by Formula 1 is an essential monomer of the acrylic copolymer, which does not act as a cross-linking agent, but is included to form a branch type polymer by exceeding the side chain of one polymer.  Page 9 of the amendment. 

In response, the examiner respectfully submits that showing in Kim declaration is not found persuasive because of the following reasons. Applicant’s showing is not commensurate in scope with the claimed invention. MPEP 716.02(d).  The claimed invention (see claim 1) is broader in scope than data shown for preparation example/inventive example (“Additional 1(H)”) as set forth in Kim declaration.  For example, the acrylic polymer of example (Additional 1(H)  is formed using specific monomers (BA,HBA, AA, AMA).  However, monomer represented by Formula 1 in claim 1 encompasses other monomers besides AMA.  Moreover, the acrylic polymer of example (Additional 1(H)) uses butyl acrylate (BA) monomer. It is submitted that the claimed invention broadly recites “alkyl (meth)acrylate-based monomer”, which would encompass any and every alkyl (meth)acrylate monomer including butyl acrylate.   Furthermore, the claimed invention (claim 1) does not recite that the acrylic polymer formed is a branched type polymer (branched polymer structure).  Moreover, it is unclear from applicant’s reply as to what is meant by “excessive bridge is formed within 2 hours of the reaction” (Additional Comparative Example I).  The examiner respectfully submits that if applicant believes that the showing (e.g. coating viscosity, coating properties etc.) in Kim declaration would occur over the entire scope of the claimed invention, then applicant should clearly state that in a declaration.  

Based on the above, the showing in Kim declaration is not found persuasive. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee et al. (US 20220154042 A1) discloses acrylic adhesive composition.  Lee et al. (US 11466105 B2) discloses photocurable acrylic resin. Keum-hyung Lee et. (English translation of KR1020150015707 A1) discloses an adhesive composition. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467. The examiner can normally be reached Mon-Fri 8:00 am ET to 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANISH P DESAI/Primary Examiner, Art Unit 1788
October 21, 2022